DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on September 8, 2022.
Claims 2, 4, 11, 15, 17, and 19 are cancelled.
Claims 24-26 are added. 
Claims 1, 3, 5-10, 12-14, 16, 18, and 20-26 are pending.
Claims 1, 3, 5-10, 12-14, 16, 18, and 20-26 are examined.
This Office Action is given Paper No. 20221020 for references purposes only.

IDS
The Information Disclosure Statement filed on October 20, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 24 recites “the authentication server stores the plurality of transaction identifiers and shared secrets as rows in the transactional MFA data structure in response to a plurality of received first application programming interface calls, each row representing an active transaction identifier.”
Examiner cannot find support in the original disclosure for this limitation. Because the specification does not disclose how to perform this limitation, the claim is rejected under 112.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 12, 14, 16, 18, 20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the matching embedded timestamp.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "the matching embedded timestamps" previously recited in claim 6, or to “a new matching embedded timestamp.” For purposes of applying the prior art only, Examiner will interpret the phrase as the former.
Claim 12 recites “the multifactor authentication without user footprint.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "the multifactor authentication" previously recited in claim 1, or to “a multifactor authentication without user footprint.” For purposes of applying the prior art only, Examiner will interpret the phrase as the former.
Claims 14 and 20 recite “MFA data structure.” This phrase is vague and indefinite because “MFA” is not a term of art, and the claim has not defined it. For purposes of applying the prior art only, Examiner will interpret as “multifactor authentication (MFA) data structure.”

Response to Arguments 
Please see new rejection.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Bauckman et al. (US 2013/0055368) discloses multi-factor authentication. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688